Title: To James Madison from John Madison, 24 June 1804
From: Madison, John
To: Madison, James



Sir
Madison June 24th. 1804
When I take into consideration how much the happiness welfare and independence of individuals depend on the general assembly I am tho[ro]ughly convinced that that assembly should be composed of men of good morals, fine understanding, advocates for virtue, and they should possess universal wisdom. They should be men who have devoted a considerable part of their time to the study of the principles of government; they should have studied with unremitted zeal and ardour the dispositions of man, and should know what is calculated to please and what will create displeasure.
If the general assembly be not composed of men who are well skilled in the art of empire; if they are unacquainted with the dispositions of human nature; if they have never studied the principles of government, how can they form laws pleasing to the community or how can form a system of government which ⟨tends?⟩ to promote the happiness of individuals. It is impossible.
But when I behold men vested with the authority of makeing laws who are entirely ignorant of the nature of these laws; to form a system of government who are entirely ignorant of that system of government which is now in existance. When I view this my mind is filled with horror and cannot refrain from casting a dissagreable reflection on the inhabitants of the districts from which they are chosen.

Only view for a moment the two members sent from Jefferson. When we enter into a minute examination of the characters of those gentlemen we do not see them poss[ess]ed of the virtue, justice & wisdom of Socrates, but to our eternal sorrow plunged in all the excesses of vice which art could invent or youth desire. They rush without the least hesitation beyond the limits of modesty and morality and triumph in acting beneath the dignity of Americans.
It is certainly the duty of free and independent citizens in order to preserve their freedom and independence, to place in the different offices of government persons who they know are virtuous, just and w⟨ise?⟩ and who are ready to sacrifice the private interest for the aggrandizement of their country.
Give my compliments to my aunt. I remain yours affectionately.
John Madison
